April 3, 2013 VIA EDGAR Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re: Rule 17g-1 Fidelity Bond Filing Information with Respect to Period Covering January 13, 2013 through January 13, 2014 for Global Chartist Fund, LLC Dear Sir or Madam: Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, please find the following information with respect the Funds referenced above: • A copy of the executed individual fidelity bond for the period January 13, 2013 through January 13, 2014 (see Exhibit 1
